DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 Allowable Subject Matter
3. Claims [1-20] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
 Re Claims 1 and 13, none of the prior arts on the record teaches or reasonably suggests: A system comprising: wherein the logic device is configured to: receive the angular motion of the imaging system from an angular motion sensor coupled to the imaging system, wherein the received angular motion of the imaging system produces an angular offset in the propagation direction of the optical path; wherein the controlling the fast steering mirror assembly to adjust the propagation direction of the optical path comprises controlling the one or more actuators to adjust the position of the mirror based, at least in part, on the determined compensating angular offset; in conjunction with the other limitation of the claim.
Claims 2-4 and 7-9 are allowed due to their direct or indirect dependency on claim 1.
Claims 14-20 are allowed due to their direct or indirect dependency on claim 13.

Re Claim 5, none of the prior arts on the record teaches or reasonably suggests: A system comprising: wherein the controlling the fast steering mirror assembly comprises: receiving a temperature of the fast steering mirror assembly from a temperature sensor coupled within the fast steering mirror assembly; determining a temperature compensated digital actuator control signal corresponding to the compensating angular offset and the received temperature and based on a calibration curve for the fast steering mirror assembly; and providing the temperature compensated digital actuator control signal to the fast steering mirror assembly; in conjunction with the other limitation of the claim.

Claim 6 is allowed due to its dependency on claim 5.

Re Claim 10, none of the prior arts on the record teaches or reasonably suggests: A system comprising: wherein the logic device is configured to: control the imaging module of the imaging system to image a calibration target; determine a set of angular offsets associated with the imaged calibration target and provided by the fast steering mirror assembly, according to a predetermined set of temperatures of the imaging system; and generate a calibration curve based, at least in part, on the set of angular offsets and the predetermined set of temperatures; in conjunction with the other limitation of the claim.

Claims 11-12 are allowed due to their direct or indirect dependency on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698